Citation Nr: 0906617	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 8, 1951 to 
February 20, 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2008.  

In his substantive appeal statement, the veteran alleged the 
existence of clear and unmistakable error.  That matter is 
referred to the RO for any appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied by the Board in 
April 1953 on the basis that the disorder existed prior to 
service and was not aggravated by service.  

2.  The Board subsequently issued decisions in October 1954, 
April 1961, January 1965, April 1966, and September 1981 
confirming the denial of the claim.  

3.  The additional evidence presented since September 1981 
includes a medical opinion linking a current psychiatric 
disorder to service.

4.  The evidence received since the September 1981 decision 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide specific notification to the veteran 
and assist him with the development of evidence pursuant to 
the Veterans Claims Assistance Act (VCAA).  The Board finds 
that the content requirements of a notification letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in April 2007 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Board also 
notes that the veteran has been informed through the letter 
of the definition of new and material evidence, and what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran's duty-to-
assist letter was provided before the adjudication of his 
claim.  In addition, he was notified in that same letter 
regarding the assignment of disability ratings and effective 
dates.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a psychiatric disorder.  He asserts that the disorder 
began in service.  

The appellant's claim for service connection for asthma was 
previously denied by the Board in April 1953.  The previously 
considered evidence included the veteran's service medical 
records which included the report of a Naval Aptitude Board 
dated in February 1952 which reflects that the veteran was 
found to be an emotionally unstable individual who had 
increasing difficulty adjusting to the environmental demands 
of the military service.  The tension and anxiety which 
developed from continued teasing and belittling on the part 
of his shipmates had resulted in numerous somatic complaints.  
Repeated medical examinations had confirmed the fact that his 
headaches nausea, and loss of appetite were not due to 
physical disease.  His adjustment to the military was 
described as a repetition of his civilian behavior where his 
instability interfered with both school and occupational 
progress.  Further retention in the Naval Service was not 
recommended.  The impression was unsuitability for Naval 
service.  

Also of record was a letter dated in July 1952 from a Social 
Worker which indicated that the veteran had been examined in 
July 1952 with a tentative diagnosis of schizophrenic 
reaction, latent.  

In the April 1953 decision by the Board, the Board concluded 
that the psychiatric disorder pre-existed service and did not 
increase in severity during service.  Accordingly, the Board 
denied service connection for service connection for a 
psychiatric disorder.  

The Board subsequently issued decisions in October 1954, 
April 1961, January 1965, April 1966, and September 1981 
confirming the denial of the claim.  Additional evidence 
considered in connection with those decisions included 
testimony given by the veteran during hearings held in May 
1954, September 1960, November 1964, and February 1966.  For 
example, during the hearing held in November 1964, the 
veteran denied having problems with his employers prior to 
service.  The veteran also reported that his service 
discharge had been upgraded to honorable.  

Also considered were various items of post service medical 
evidence.  For example, a record from the Hillside Hospital 
dated in March 1953 reflects that the veteran had been 
admitted in September 1952.  The diagnosis included 
schizophrenia, mixed type.  In the history section of the 
hospital report, it was noted that he had trouble with women 
since age 13.  It was also noted that at one job he had 
gotten into trouble with a supervisor and had punched the 
supervisor in the jaw.  It was further noted that he recalled 
an incident when he was 16 years old in which he recalled 
shaking on the subway and being asked questions by a man who 
said he was a psychiatrist.  

The report of a neuropsychiatric examination conducted by the 
VA in January 1954 reflects that the diagnosis was 
schizophrenic reaction, severe, chronic, paranoid type.  
Other VA examination reports and treatment record contain 
similar information.  

The previously considered evidence also included a letter 
dated in October 1958 from the principal of the veteran's 
high school which was to the effect that school records 
showed no indications of an unsatisfactory personality or 
character traits.  A letter dated in December 1958 from the 
president of a business is to the effect that the veteran was 
in his employ from 1949 to the Summer of 1951, and performed 
his duties in a very satisfactory manner.  

The prior decisions are final based upon the evidence then of 
record. 38 U.S.C.A. §§ 7104, 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  In 
the present case, the most recent denial of the claim was the 
Board decision of September 1981.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).   

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a psychiatric disorder addresses the 
inadequacies of the appellant's claim at the time of the 
prior denials.  In this respect, the additional evidence 
submitted contains competent evidence to suggest that a 
current psychiatric disorder was incurred in or aggravated by 
service.

The veteran has presented a written psychiatric assessment 
from Leo V. Yason, M.D., which notes that the veteran had a 
long history of chronic nervousness as well as a depressive 
disorder.  It was noted that the veteran apparently enlisted 
in the Navy, but could not get through basic training and was 
released because of his condition.  The veteran reported that 
he remembered that there was fighting among the servicemen 
and this affected him.  He reportedly became very nervous but 
was rather surprised that he was discharged honorably because 
of a nervous condition.  He reportedly experienced difficulty 
dealing with life after service, and could not hold work.  He 
had been nervous and worried a lot and could not concentrate.  
The examiner stated that it appeared, based on the veteran's 
history, that the anxiety and depressive symptoms started 
when he went to the service and subsequently got discharged 
and persisted up to the present.  

The evidence received since the 1981 decision was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the additional evidence is new and material.  
Accordingly, the petition to reopen the claim is granted.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the appeal is granted.


REMAND

The Board finds that additional relevant medical evidence may 
exist.  Testimony from the veteran reflects that the veteran 
reported that he was in receipt of disability benefits from 
the Social Security Administration; however, the records from 
that agency have not been obtained.  VA has a statutory duty 
to assist a claimant in obtaining relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  The head of any 
Federal department or agency shall provide such information 
to the Secretary of VA as the Secretary may request for 
purposes of determining eligibility for or amount of 
benefits, or verifying other information with respect 
thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records.  

The duty to assist also requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  A psychiatric examination would allow an 
opportunity to determine the nature and etiology of any 
psychiatric disability which may currently be present.  A 
remand is required to obtain an opinion as to whether there 
is a nexus to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which may be present.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should include a summary of the 
relevant history.  The examiner should 
provide a diagnosis, and should 
specifically comment as to whether it is 
at least as likely as not that any 
current psychiatric disorder is related 
to service, or whether such an etiology 
or relationship is unlikely.  The 
examiner should specifically address the 
question of whether a psychiatric 
disorder existed prior to service, and if 
so, whether such a disorder as aggravated 
by service.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).





____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


